DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 33, 35-36, 40 and 42-45 are pending:
		Claims 33, 35-36, 40 and 42-45 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Rosenberger on 09/07/2022.
Amend claims 33, 35-36 and 44 as follows:
33.	(Currently Amended) A method of removing crude oil from a body of water, the method comprising:
(a) providing a carbonized block of natural or lignin-reduced wood having a first surface, a second surface opposite the first surface, and an internal fluidic transport network formed by lumen of the natural or lignin-reduced wood extending between the first and second surfaces, the carbonized block having a porosity greater than that of the natural or lignin-reduced wood, all internal and external surfaces of the carbonized block being carbonized so as to be hydrophobic; 
(b) placing the second surface of the carbonized block in contact with the crude oil in the body of water; and
(c) exposing the first surface to insolation so as to heat the carbonized block, 
wherein, during (c), the carbonized block heats the crude oil contacting the second surface such that the crude oil has a mobility greater than that of the crude oil prior to (c), and
the carbonized block adsorbs the heated crude oil into the lumen of the internal fluidic transport network via capillary action, while leaving behind the water due to the hydrophobic surfaces of the carbonized block, so as to remove the crude oil from the body of water.
35.	(Currently Amended) The method of claim 33, further comprising (d) removing the adsorbed heated crude oil from the carbonized block. 
36.	(Currently Amended) The method of claim 35, wherein (c) and (d) occur simultaneously, such that the adsorbed heated crude oil is continuously removed from the carbonized block during insolation. 
44.	(Currently Amended) The method of claim 35, wherein the removing comprises pumping the adsorbed heated crude oil out of the internal fluidic transport network via a portion of the first surface. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Xue (Robust and Low-Cost Flame-Treated Wood for High-Performance Solar Steam Generation) and Ueda (US 2007/0029246).
	The combination of Xue and Ueda does not teach all internal and external surfaces of the carbonized block being carbonized so as to be hydrophobic and the carbonized block adsorbs the heated crude oil into the lumen of the internal fluidic transport network via capillary action, while leaving behind the water due to the hydrophobic surfaces of the carbonized block, so as to remove the crude oil from the body of water.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carbonized wood of Xue to provide a hydrophobic surface and adsorb oil while leaving water behind because the carbonized wood of Xue has a hydrophilic nature to adsorb water therefore this is no motivation or suggestion to modify and for this reason claim 33 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 33. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778